Citation Nr: 1812685	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-31 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of service connection for nerve damage of the left forearm and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in July 2009, the AOJ denied service connection for a stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm.

2.  Evidence added to the record since the final July 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision that denied service connection for a stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009) [(2017)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

By way of background, the Veteran's original claim for service connection for a stomach disorder was denied in a February 1986 rating decision.   In April 1986, he filed a notice of disagreement (NOD) with the denial, and a statement of the case (SOC) was issued in May 1986 to his then-current mailing address.  However, an appeal to the Board was not received regarding the Veteran's stomach condition within 60 days of the SOC or one year from the rating decision.  In this regard, correspondence was received during that time period, but it pertained to education benefits.  Thereafter, the Veteran filed claims of service connection for hiatal hernia, GERD, and nerve damage of the left forearm in August 2008.  In this regard, the Board finds that the Veteran's claims for hiatal hernia and GERD are encompassed by his previously denied claim for service connection for a stomach disorder.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  Such claims were denied in a rating decision issued in July 2009 to the Veteran's then-current mailing address.  However, while the Veteran filed an application to reopen such claim in May 2010, he never entered a notice of disagreement as to such denial.  Furthermore, no new and material evidence regarding the Veteran's stomach disorder and/or nerve damage of the left forearm was received by VA within one year of the issuance of the decision, and no relevant service department records have since been received.  Therefore, the July 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009) [(2017)].

In this regard, the Board observes that the AOJ readjudicated the Veteran's claim for service connection for GERD in a February 2010 rating decision based solely on the fact that he cancelled a scheduled VA examination.  However, as such information is not new and material to the claim, the Board finds that such is not tantamount to a reconsideration of the claim under 38 C.F.R. § 3.156(b) and does not vitiate the finality of the July 2009 rating decision as to such claim.  However, the February 2010 rating decision is not considered final in light of the receipt of new and material evidence within a year of its issuance, to include an August 2010 VA examination referable to the Veteran's stomach disorder.

In May 2010 and July 2010, the Veteran filed his current claim to reopen his previously denied claims for a stomach disorder and nerve damage of the left forearm, respectively.  In this regard, the Board observes that the Veteran's claim for service connection for a stomach disorder, variously diagnosed, had previously been denied on the basis that, while his service treatment records reflect complaints for abdominal pain and he had current diagnoses of hiatal hernia and GERD, such were not shown to be related to his military service.  Pertinent to his claim for service connection for nerve damage of the left arm, such had previously been denied on the basis that, while he had a current diagnosis of cervical radiculopathy, his service treatment records were negative for such disorder and it was not shown to be related to his military service.

The evidence received since the July 2009 rating decision includes the Veteran's statements regarding the in-service events that he alleges resulted in his stomach disorder and nerve damage of the left arm.  Furthermore, in a July 2010 opinion, Dr. F.D. opined that it was at least as likely as not that the Veteran's medical conditions, to specifically include hiatal hernia with reflux and cervical radiculopathy with left arm weakness and sensory deficits, may be a result of his 13 years of military service.  Additionally, in November 2013, the Veteran alleged that his stomach disorder is secondary to medication, i.e., Motrin, he takes for his left forearm disorder.   

As the evidence added to the record since the final July 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for stomach disorder, characterized as hiatal hernia and GERD, and nerve damage of the left forearm, the Board finds that new and material evidence sufficient to reopen such claims has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a stomach disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for nerve damage of the left forearm is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A ; 38 C.F.R. § 3.159.

Pertinent to both claims, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his stomach disorder and nerve damage of the left forearm.  In this regard, the Veteran has alleged that such are directly related to service, to include as a result of a blast injury during basic training, or, in the case of his stomach disorder, that such is caused or aggravated by the medication taken for his left forearm disorder.

In this regard, in an April 2001 private treatment record from Dr. Gazayerli, he states that the Veteran's hiatal hernia with Barrett esophagus and esophagitis is the result of a blast injury sustained during war (by which the Board believes the physician means basic training).  In a January 2003 record, Dr. Huff stated that, while serving in the Army, the Veteran was caught in the back with a blast form an antitank gun twice that threw him to the ground and peppered his left arm and leg with gun powder burns.   Additionally, he noted that the Veteran was a paratrooper regularly and often times landed violently with transient paralysis in all four extremities a couple of times.  In a May 2003 record, Dr. Huff noted that the Veteran's problems date back to 1985 with neck and arm pain following an incident in the military.  Furthermore, in a July 2010 opinion, Dr. F.D. opined that it was at least as likely as not that the Veteran's medical conditions, to specifically include hiatal hernia with reflux and cervical radiculopathy with left arm weakness and sensory deficits, may be a result of his 13 years of military service.  However, such opinions are not supported by a rationale and Dr. F.D.'s opinion is speculative in nature.  Therefore, they are insufficient to establish service connection.  

Consequently, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his stomach disorder and nerve damage of the left forearm.  Furthermore, if the Veteran's left forearm disorder is found to be related to his military service, an opinion regarding whether the medications taken for such disorder caused or aggravated his stomach disorder should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed stomach disorder and nerve damage of the left forearm. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A)  The examiner should identify all current diagnoses referable to the Veteran's claimed stomach disorder, to include hiatal hernia and GERD, and nerve damage of the left forearm, to include cervical radiculopathy.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such had its onset during, or is otherwise related to, his military service, to include a reported blast injury during basic training and/or in-service treatment for stomach complaints.  In rendering such opinion, the examiner should consider the Veteran's statements regarding the in-service blast injury, and the statements offered by Dr. Gazayerli, Dr. Huff, and Dr. F.D.

(C)  If it is determined that the Veteran's nerve damage of the left forearm is related to his military service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed stomach disorder is caused or aggravated by the medications he takes to treat such disorder, to include Motrin.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


